UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
ABDAL RAZAK ALI (ISN 685),          )
                                    )
            Petitioner,             )
                                    )
      v.                            )                   Civil Action No. 09-745 (RCL)
                                    )
BARACK OBAMA, et al.,               )
                                    )
            Respondents.            )
____________________________________)

                                               ORDER

        Upon consideration of petitioner’s Motion [1292] for an Order to Show Cause,1 the

opposition and reply thereto, the applicable law, and the entire record herein, it is hereby

        ORDERED that petitioner’s motion is GRANTED; it is further

        ORDERED that petitioner’s counsel shall file under seal a proposed factual return for

public filing. The proposed return should highlight the publicly available information that

respondents have redacted. It is further

        ORDERED that respondents show cause in a memorandum in response to petitioner’s

proposed return within seven (7) days. The memorandum shall provide specific reasons why

respondents seek to withhold the information from the public factual return as protected. Any

reply by petitioner shall be filed within five (5) days thereafter.

        SO ORDERED.

        Signed by Royce C. Lamberth, Chief Judge, on November 9, 2009.



        1
         As stated in the accompanying Memorandum Opinion, petitioner seeks a Motion for a
Rule to Show Cause, which this Court construes as a Motion for an Order to Show Cause.